          Case 3:19-cr-00032-MMD-CLB Document 140 Filed 11/17/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:19-CR-032-MMD-CLB

 9                  Plaintiff,                      Final Order of Forfeiture

10          v.

11 NICHOLAS LUCKY LOZANO,

12                  Defendant.

13         The United States District Court for the District of Nevada entered an Amended
14 Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18

15 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2);

16 21 U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p) based upon the plea

17 of guilty by Nicholas Lucky Lozano to the criminal offense, forfeiting the property set forth

18 in the Plea Agreement and the Forfeiture Allegation of the Criminal Superseding

19 Information and shown by the United States to have the requisite nexus to the offense to

20 which Nicholas Lucky Lozano pled guilty. Plea Agreement, ECF No. 100; Criminal

21 Superseding Information, ECF No. 112; Arraignment & Plea, ECF No. 114; Amended

22 Preliminary Order of Forfeiture, ECF No. 135.

23         This Court finds that on the government’s motion, the Court may at any time enter
24 an order of forfeiture or amend an existing order of forfeiture to include subsequently

25 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

26 32.2(b)(2)(C).

27         This Court finds the United States published the notice of forfeiture in accordance
28 with the law via the official government internet forfeiture site, www.forfeiture.gov,
           Case 3:19-cr-00032-MMD-CLB Document 140 Filed 11/17/20 Page 2 of 3



 1   consecutively from August 21, 2020, through September 19, 2020, notifying all potential

 2   third parties of their right to petition the Court. Notice of Filing Proof of Publication

 3   Exhibits, ECF No. 120-1, p. 5-7.

 4          This Court finds no petition was filed herein by or on behalf of any person or entity

 5   and the time for filing such petitions and claims has expired.

 6          This Court finds no petitions are pending with regard to the property named herein

 7   and the time for presenting such petitions has expired.

 8          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 9   all possessory rights, ownership rights, and all rights, titles, and interests in the property

10   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

11   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

12   981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2); 21

13   U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p); and 21 U.S.C. §

14   853(n)(7) and shall be disposed of according to law: $2,880 in US currency (property).

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

16   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

17   deposit, as well as any income derived as a result of the government’s management of any

18   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

19   disposed of according to law.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

21   copies of this Order to all counsel of record.

22                 November 17
            DATED _____________________, 2020.

23

24

25                                                MIRANDA M. DU
                                                  UNITED STATES DISTRICT JUDGE
26

27

28
                                                      2
         Case 3:19-cr-00032-MMD-CLB Document 140 Filed 11/17/20 Page 3 of 3



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   November 17, 2020.

 4                                                   /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
